  1   Gregg S. Kleiner, State Bar No. 141311
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, CA 94104
  3   Telephone No.: 415-672-5991
      Facsimile No.: 415-680-1712
  4   Email: gkleiner@rinconlawllp.com
  5
      Counsel for FRED HJELMESET,
  6   Trustee in Bankruptcy

  7

  8                              UNITED STATES BANKRUPTCY COURT

  9                               NORTHERN DISTRICT OF CALIFORNIA

 10                                          SAN JOSE DIVISION

 11   In re                                                 Case No. 21-50028 SLJ
                                                            Chapter 7
 12           EVANDER FRANK KANE,                           Hon. Stephen L. Johnson

 13                  Debtor.                                EX PARTE APPLICATION FOR ORDER
                                                            PURSUANT TO BANKRUPTCY RULE
 14
                                                            2002(h) DESIGNATING RECIPIENTS OF
 15                                                         NOTICES REQUIRED UNDER 2002(a)

 16                                                         [No Hearing Requested]
 17

 18           This application of Fred Hjelmeset, Trustee in Bankruptcy of the estate of the above-named
 19   Debtor, respectfully represents:
 20           1.     Applicant is the duly appointed and qualified Trustee in Bankruptcy of the estate of
 21   the above Debtor.
 22           2.     Pursuant to the provisions of Bankruptcy Rule 2002(h), the Court may, in a Chapter
 23   7 case, after 90 days following the first date set for the Meeting of Creditors, direct that all notices
 24   required by Bankruptcy Rule 2002(a) (except notices under Bankruptcy Rule 2002(a)(4)) be mailed
 25   only to creditors whose claims have been filed and creditors, if any, permitted to file claims by
 26   reason of an extension granted by Bankruptcy Rule 3002(c)(5) (concerning surplus funds remaining
 27   after payment of all claims).
 28   ///

Case: 21-50028      Doc# 193      Filed: 07/30/21     Entered: 07/30/21 06:11:58         Page 1 of 2        1
  1             3.    The Debtor filed a Voluntary Petition for relief under Chapter 7 of the Bankruptcy

  2   Code on January 9, 2021. On February 3, 2021, the initial Section 341 Meeting of Creditors was

  3   held in the Debtor’s case.

  4             4.    April 15, 2021 was set as the last day to file claims in this estate. Because the deadline

  5   for the filing of claims in this case has passed, the Trustee requests authority to provide notices of

  6   all matters provided by Bankruptcy Rule 2002(a), excepting any notices which may be required

  7   under Bankruptcy Rule 2002(a)(4), to those creditors who have filed claims in this estate, the United

  8   States Trustee, the Debtor, the interested taxing authorities, and persons who have requested special

  9   notice.

 10             WHEREFORE, the Trustee prays for an Order under Bankruptcy Rule 2002(h) limiting

 11   notice in conformity with this Application.

 12
       DATED: July 30, 2021                    RINCON LAW LLP
 13

 14
                                               By: /s/ Gregg S. Kleiner
 15                                                GREGG S. KLEINER
 16                                                Counsel for FRED HJELMESET,
                                                   Trustee in Bankruptcy
 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 21-50028       Doc# 193      Filed: 07/30/21     Entered: 07/30/21 06:11:58          Page 2 of 2        2
